Citation Nr: 1017710	
Decision Date: 05/13/10    Archive Date: 05/26/10	

DOCKET NO.  07-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right wrist disability, claimed as carpal tunnel syndrome of 
the right wrist.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic tinnitus. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral chondromalacia patellae. 

6.  Entitlement to an evaluation in excess of 20 percent for 
strain of the volar carpal ligament of the left (major) wrist 
with neuropathy of the left median nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
December 1973, and from January 1980 to May 1986.  Pertinent 
evidence of record is to the effect that, while in service, 
the Veteran received the Parachutist Badge.  Moreover, 
included in the Veteran's claims folder is a Jump Record 
representing 22 parachute jumps during the period from August 
1980 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In a rating decision of March 2004, the RO denied entitlement 
to service connection for tinnitus and a right hand 
disability, as well as for disorders of the cervical and 
lumbar spine, and bilateral chondromalacia patellae.  The 
Veteran voiced his disagreement with that denial of benefits, 
but subsequently failed to perfect his appeal.  Accordingly, 
the rating decision of March 2004 is now final.  Since the 
time of that March 2004 rating decision, the Veteran has 
submitted additional evidence in an attempt to reopen his 
claims.  The RO continued its denial of service connection 
for the disabilities in question, and the current appeal 
ensued.  

The appeal as to service connection for bilateral 
chondromalacia patellae, as well as service connection for 
chronic disorders of the lumbar spine and right wrist on a de 
novo basis, and an increased evaluation for the Veteran's 
service-connected left wrist disability, is being REMANDED to 
the  RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  In a rating decision of March 2004, the RO denied 
entitlement to service connection for tinnitus, bilateral 
chondromalacia patellae, and a right wrist disability, as 
well as for disabilities of the cervical and lumbar spine.

2.  Evidence submitted since the time of the March 2004 
rating decision denying entitlement to service connection for 
tinnitus, bilateral chondromalacia patellae, and a right 
wrist disability, as well as disabilities of the cervical and 
lumbar spine, is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the Veteran's current claims.  

3.  A chronic disorder of the cervical spine is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
Veteran's periods of active military service.

4.  With the resolution of all reasonable doubt in his favor, 
the Veteran's current tinnitus may not reasonably be 
disassociated from the acoustic trauma responsible for his 
service-connected high frequency sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  The decision of the RO in March 2004 denying the 
Veteran's claims for service connection for tinnitus, 
bilateral chondromalacia patellae and a right wrist 
disability, as well as disabilities of the cervical and 
lumbar spine, is final.  38 U.S.C.A. §§ 1110, 1131, 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the RO denied entitlement to 
service connection for tinnitus, bilateral chondromalacia 
patellae, and a right wrist disability, as well as 
disabilities of the cervical and lumbar spine in March 2004 
is both new and material, and sufficient to reopen the 
Veteran's previously denied claims.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  A chronic disability of the cervical spine was not 
incurred in or aggravated by active military service, nor may 
osteoarthritis of the cervical spine be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, and those of his spouse, offered 
during the course of a hearing before the undersigned 
Veterans Law Judge in February 2010, as well as service 
treatment records, and both VA and private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for chronic 
tinnitus, bilateral chondromalacia patellae and a right wrist 
disability, as well as for disabilities of the cervical and 
lumbar spine.  In pertinent part, it is contended that the 
Veteran's chronic tinnitus is the result of acoustic trauma 
in service, the same acoustic trauma responsible for the 
bilateral high frequency sensorineural hearing loss for which 
service connection is currently in effect.  It is further 
contended that the Veteran's right wrist disability, as well 
as his disabilities of the knees, and cervical and lumbar 
spine, are the result of the impact from numerous parachute 
jumps over the course of the Veteran's years of active 
military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of:  (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

Evidence is considered to be "new " if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

New and Material Evidence

As regards the Veteran's claims for service connection, the 
Board notes that, in Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008), the United States Court of Appeals for the 
Federal Circuit (Court) held that the "factual basis" of a 
claim for service connection is the Veteran's diseases or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently, because they rest on different factual bases.

In the case at hand, at the time of the prior March 2004 
rating decision, the RO denied entitlement to service 
connection for chronic tinnitus, as well as a right wrist 
disability, and disabilities of the knees, and cervical and 
lumbar spine.  The Veteran's current claim and accompanying 
evidence reflects those very same disabilities.  The 
Veteran's current claims are based on the very same 
disabilities as his previous claims and, accordingly, must be 
considered on a "new and material" basis.  See Boggs, supra.  

In the present case, at the time of the prior March 2004 
rating decision, it was noted that service connection for 
tinnitus was being denied because a VA examiner had offered 
the opinion that the Veteran's tinnitus was most likely 
unrelated to noise exposure in service.  According to the VA 
examiner, the Veteran first reported tinnitus in 2003, some 
17 years following his separation from service.  

Regarding the Veteran's claimed lumbar spine disability, the 
RO determined that service connection should be denied 
because the Veteran's service medical records did not show a 
diagnosis of or treatment for any lumbar spine disability.  
Significantly, the Veteran's separation examination noted a 
normal spine.  Moreover, private medical records showed 
complaints of low back pain on September 30, 2003 (almost 30 
years following the Veteran's discharge from service), while 
VA medical records showed a low back injury in 2002, at which 
time the Veteran was working as a truck driver.  According to 
VA treatment records, the Veteran had applied for Workmen's 
Compensation for his back injury.  Under the circumstances, 
service connection for a lumbar spine disability was denied, 
inasmuch as the Veteran's service medical records did not 
show any lumbar spine condition, while postservice medical 
records did not show that the Veteran's lumbar spine 
disability had been incurred in or aggravated by military 
service.

Regarding the Veteran's claimed disabilities of the bilateral 
chondromalacia patellae, cervical spine and right wrist, the 
RO determined that service connection should be denied 
because both service and postservice medical records did not 
show a diagnosis of or treatment for bilateral chondromalacia 
patellae, or either a right wrist disability or a cervical 
spine disorder.  Moreover, there was no evidence that either 
of the claimed disabilities existed.  Significantly, all of 
the aforementioned determinations were adequately supported 
by and consistent with the evidence then of record, and are 
now final.

Evidence submitted since the time of the RO's March 2004 
decision is both "new" and "material" as to the issues of 
service connection for chronic tinnitus, a right wrist 
disability, and both cervical and lumbar spine disabilities.  
More specifically, since the time of the March 2004 rating 
decision, the Veteran has received continued treatment for 
progressively worsening tinnitus, which, on at least one 
occasion, was related to his already service connected 
sensorineural hearing loss.  Moreover, since the time of the 
March 2004 rating decision, the Veteran has received 
diagnoses of and treatment for degenerative joint and disc 
disease of the cervical and lumbar spine, as well as carpal 
tunnel syndrome of the right wrist.  The Veteran has also 
continuously complained of and provided testimony with regard 
persistent bilateral knee problems.  Such evidence, at a 
minimum, provides a "more complete picture of the 
circumstances surrounding the origin of the Veteran's 
injuries or disabilities," and, accordingly, is sufficient to 
reopen the Veteran's previously denied claims.

Service Connection

As noted above, the issues of entitlement to service 
connection for disabilities of the lumbar spine, right wrist 
and knees on a de novo basis will be addressed in the remand 
portion of this decision.  However, having determined that 
the Veteran's claims for service connection for chronic 
tinnitus and a disability of the cervical spine have been 
reopened, the Board must now turn to a de novo review of the 
entire pertinent evidence of record.


Tinnitus 

In that regard, the Board acknowledges that, while in 
service, the Veteran received neither a diagnosis of nor 
treatment for chronic tinnitus.  However, at the time of the 
aforementioned rating decision in March 2004, the RO granted 
service connection for bilateral sensorineural hearing loss 
because a VA examiner noted that the Veteran's separation 
examination showed hearing loss in the right ear, and that 
the Veteran's left ear hearing loss was at least as likely as 
not related to a threshold shift in military service.  
Significantly, while following a VA audiometric examination 
in November 2003, it was the opinion of the examiner that the 
Veteran's tinnitus was most likely unrelated to acoustic 
trauma in military service, during the course of a VA 
audiometric consultation in August 2004, the Veteran reported 
the presence of constant tinnitus bilaterally since the 
1970's, arguably placing the origin of that disability during 
the Veteran's first period of active military service.

The Board acknowledges that, following a subsequent 
audiometric examination in June 2005, the examiner indicated 
that the etiology of the Veteran's tinnitus most likely could 
not be determined without resort to speculation.  However, 
following a VA audiometric examination for compensation 
purposes in June 2008, it was the opinion of the examiner 
that, given that Veteran had been experiencing tinnitus in 
conjunction with his (already service connected) hearing 
loss, it was as likely as not the case that the Veteran's 
tinnitus was associated with his (service-connected) hearing 
loss.

The Board concedes that, as regards the origin of the 
Veteran's current tinnitus, there exists some ambiguity.  
Nonetheless, based on the aforementioned evidence, the Board 
is of the opinion that the Veteran's current tinnitus as 
likely as not originated from the same inservice acoustic 
trauma responsible for his already service-connected high 
frequency sensorineural hearing loss.  Under the 
circumstances, a grant of service connection for chronic 
tinnitus is in order.




Cervical spine

As regards the Veteran's claimed disability of the cervical 
spine, the Board notes that service treatment records, 
including a service separation examination of March 1986, are 
negative for evidence of any such disability.  While it is 
true that, during the course of private outpatient treatment 
in September 2003, the Veteran complained of pain in the 
cervical spine, the earliest clinical indication of arguably 
chronic cervical spine pathology is documented no earlier 
than February 2006, almost 20 years following the Veteran's 
discharge from service, at which time he received treatment 
for what was eventually determined to be cervical facet 
radiculopathy.  Significantly, while following magnetic 
resonance imaging in May 2008, the Veteran was shown to be 
suffering from multilevel degenerative changes throughout the 
cervical spine, with accompanying central canal stenosis and 
neuroforaminal stenosis in the area from the 3rd to the 6th 
cervical vertebrae, at no time was the Veteran's cervical 
spine pathology determined to be in any way related to an 
incident or incidents of his active service, including the 
aforementioned parachute jumps.  Under the circumstances, the 
Board is compelled to conclude that the probative medical 
evidence of record establishes that the Veteran's disability 
of the cervical spine did not, in fact, have its origin 
during his periods of active military service.  

The Board acknowledges the Veteran's testimony, and that of 
his wife, regarding the origin of his current cervical spine 
disability.  However, the Board rejects those assertions to 
the extent they seek to etiologically relate the Veteran's 
cervical spine pathology to inservice trauma.  The Veteran 
and his wife, as lay persons, are not competent to create the 
requisite causal nexus for his cervical spine disability.  
Rather, evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education, none of which the 
Veteran or his spouse possesses.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current cervical spine 
pathology, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
periods of active military service.  Accordingly, service 
connection for a disability of the cervical spine must be 
denied.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must:  (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  In the 
case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
May 2005, as well as in September 2006 and September 2008.  
In that correspondence, VA informed the Veteran that, in 
order to reopen his claims, new and material evidence was 
needed.  VA also told the Veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), such error was nonprejudicial, in that 
it did not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claims.  Moreover, 
neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for chronic tinnitus is granted.

Service connection for a cervical spine disability is denied.

New and material evidence having been submitted, the claims 
of entitlement to service connection for bilateral knee 
chondromalcia, and lumbar spine and right wrist disabilities 
are reopened; the appeal is granted only to this extent.


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the Veteran's previously 
denied claims for service connection for disabilities of the 
lumbar spine and right wrist and bilateral knee 
chondromalcia, the Board must now proceed to a de novo review 
of all pertinent evidence of record.  That evidence, however, 
raises some question as to the exact nature and etiology of 
the Veteran's current lumbar spine and right wrist 
disabilities.  

In that regard, service treatment records disclose that, 
during the Veteran's second period of active military 
service, he received treatment for left wrist problems, 
reportedly the result of a fall onto that wrist.  However, in 
the process of evaluating the Veteran's left wrist pathology, 
the Veteran apparently also underwent evaluation, including 
radiographic studies, of his right wrist.  During the course 
of a VA general medical examination in September 1986, it was 
noted that radiographic studies of the Veteran's right hand 
and wrist conducted in March 1986 (while the Veteran was 
still in service) showed evidence of a borderline widening 
between the carpals navicula and lunate on the right versus 
the left which, in neutral view, measured approximately 3 
millimeters.  Also noted was that the angle of the navicula 
and anterior/posterior view was similar on both the right and 
left cone down views of the wrist.

Significantly, the Veteran has now received a diagnosis of 
carpal tunnel syndrome of the right wrist.  Moreover, in 
correspondence received in February 2010, the Veteran for the 
first time argued that his current right wrist disability was 
in some way causally related to his (service-connected) left 
wrist disorder, in that his current right wrist disability 
was at least in part the result of "overuse" resulting from 
compensation for his dominant left wrist.  Under the 
circumstances, the Board is of the opinion that a VA 
examination is necessary prior to a final determination 
regarding the origin of the Veteran's current right wrist 
disability.

Turning to the issue of service connection for a chronic 
disability of the lumbar spine, the Board acknowledges that 
service treatment records are negative for evidence of any 
such disability.  However, in correspondence of September 
2005, the Veteran's private physician indicated that he 
(i.e., the Veteran) was currently suffering from chronic low 
back pain secondary to osteoarthritis, which, although fairly 
common in the general population, was "likely to have been 
caused at least in part by (the Veteran's) prior history of 
repeated trauma while a paratrooper."  Significantly, the 
Veteran has now received diagnoses of degenerative joint 
disease and/or disc disease, as well as spondylosis, of the 
lumbar spine.  Moreover, pertinent evidence of record is to 
the effect that, in 2002, the Veteran suffered an on-the-job 
low back injury, for which he received Workmen's 
Compensation.  Under the circumstances, the Board is of the 
opinion that a VA examination is necessary prior to a final 
determination on the issue of service connection for a 
disability of the cervical spine.

Turning to the issue of service connection for bilateral 
chondromalacia patellae, the Board observes that, in May 
1982, during the Veteran's second period of active military 
service, he received a diagnosis of and treatment for that 
disability.  Moreover, while at the time of a subsequent 
service separation examination in March 1986, examination was 
negative for the presence of any chronic disability of the 
Veteran's knees, since the time of the Veteran's discharge, 
he has complained on more than one occasion of pain in both 
knees.  Significantly, the Veteran has yet to be afforded a 
VA examination for the purpose of determining the 
relationship, if any, between his current knee disability and 
an incident or incidents of his periods of active service.  
Such an examination is necessary prior to a final 
adjudication of the Veteran's current claim for service 
connection for bilateral chondromalacia patellae.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Finally, turning to the issue of an increased rating for the 
Veteran's service-connected left wrist disability, the Board 
notes that the Veteran last underwent a VA examination for 
the purpose of determining the severity of that disability in 
September 2006, more than three and one-half years ago.  
Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final adjudication of the Veteran's 
current claim for an increased rating.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should furnish the Veteran 
with copies of all pertinent laws and 
regulations governing the award of 
service connection on both a direct and 
secondary basis.  In addition, the RO/AMC 
should review the Veteran's claims file, 
and ensure that the Veteran and his 
representative are sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
Veteran and his representative of the 
evidence and information necessary to 
establish entitlement to service 
connection for a right wrist disability 
on both a direct and secondary basis.  

2.  Any pertinent VA or any other 
inpatient or outpatient treatment 
records, subsequent to August 2009, the 
date of the most recent evidence of 
record, should then be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

3.  The Veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed bilateral chondromalacia 
patellae, lumbar spine disability, and 
right wrist disability, as well as the 
current severity of his service-connected 
left wrist disability.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy 
of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse affect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examinations, 
the appropriate examiner or examiners 
should offer an opinion as to whether the 
Veteran's current disability of the 
lumbar spine as likely as not had its 
origin during his period of active 
military service.  An additional opinion 
is requested as to whether the Veteran's 
current right wrist disability (including 
carpal tunnel syndrome) is as likely as 
not related to some incident or incidents 
of his periods of active military 
service.  Should it be determined that 
the Veteran's current disability of the 
right wrist did not have its origin 
during his period or periods of active 
military service, an additional opinion 
is requested as to whether that right 
wrist disability is as likely as not 
proximately due to, the result of, or 
aggravated by the Veteran's service-
connected disability of the left wrist.  
Finally, an opinion is requested as to 
whether the Veteran currently suffers 
from chronic clinically identifiable 
bilateral chondromalacia patellae, and, 
if so, whether that disability as likely 
as not had its origin during the 
Veteran's period or periods of active 
military service.  A complete rationale 
must be provided for any opinion offered.

As regards the Veteran's claimed 
increased evaluation for his service-
connected left wrist disability, the 
examiner should specifically comment 
regarding the severity of that 
disability, to include any and all 
limitation of motion (e.g., flexion 
and/or extension), as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with his 
service-connected left wrist disability.  
To the extent possible,    any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.

4.  The RO/AMC should then redjudicate 
the Veteran's claim as to entitlement to 
service connection for bilateral 
chondromalacia patellae, as well as his 
claims for service connection for 
disabilities of the lumbar spine and 
right wrist, and an increased evaluation 
for service-connected strain of the volar 
carpal ligament of the left (major) wrist 
with neuropathy of the left median nerve.  
Should the benefits sought remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
October 2009.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


